Allowable Subject Matter
Claims 2-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 is allowed because the closest prior art, Bruns et al. [US 2017/0089742 A1], fails to anticipate or render obvious determining, by the electronic processor, a plurality of delay values at the defined sampling rate based at last in part on one or more sensed operating conditions of the crop harvester at each sampling interval time according to the defined sampling rate, and wherein correlating the first yield rate value with the geospatial location includes identifying a sampling interval time of the plurality of sampling interval times corresponding to the first yield rate value, identifying a first geospatial location from a second sequential data set corresponding to the first sampling interval time, wherein the second sequential data set includes a plurality of geospatial locations of the crop harvester determined at each sampling interval time according to the defined sampling frequency, identifying a second geospatial location from the second sequential data set that is offset from the first geospatial location in the second sequential data set by the integer offset defined by the delay value for the first sampling interval time, and updating a stored yield map identifying the first yield rate value as a yield rate value for the second geospatial location, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is allowed because the closest prior art, Bruns et al. [US 2017/0089742 A1], fails to anticipate or render obvious determine a plurality of delay values at the defined sampling rate based at least in part on one or more sensed operating conditions of the crop harvester at each sampling interval time according to the defined sampling rate; and store a plurality of geospatial locations as a second sequential data set by periodically determining a geospatial location of the crop harvester at each sampling interval time according to the defined sampling frequency, wherein the electronic controller is configured to correlate the first yield rate value with a geospatial location by identifying a sampling interval time of the plurality of sampling interval times corresponding to the first yield rate value, identifying a first geospatial location from the second sequential data set corresponding to a first sampling interval time, identifying a second geospatial location from the second sequential data set that is offset from the first geospatial location in the second sequential data set by the integer offset defined by the delay value for the first sampling interval time, and storing a yield map identifying the first yield rate value as a yield rate value for the second geospatial location, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, Bruns et al. [US 2017/0089742 A1], fails to anticipate or render obvious the crop harvester includes a buffer basket configured to receive material collected by the crop harvest and an elevator configured to convey the crop from the buffer basket to a collection vessel, wherein the plurality of delay component values includes a buffer basket delay component indicative of an amount of time that the crop is held in the buffer basket before being removed from the buffer basket by the elevator, and wherein the electronic controller is further configured to determine the buffer basket delay component based at least in part on a current operating state of the elevator and a previous operating state of the elevator, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hardt (US Patent Number 6,584,424 B2) discloses a yield monitoring system for grain harvesting combine;
Rosa et al. (US Patent Application Publication 2013/0124239 A1) discloses a crop yield per location measurer;
Foster et al. (US Patent Application Publication 2014/0358466 A1) discloses a system and method for automatically updating estimated yield values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862